Citation Nr: 1017523	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-06 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 
1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 RO rating decision.  

During the Board hearing, the Veteran submitted additional 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.  

The issue of service connection for tinnitus has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over the issue and refers it to the AOJ for 
appropriate action.  


FINDING OF FACT

The currently demonstrated bilateral sensorineural hearing 
loss disability is shown as likely as not to be due to the 
exposure to acoustic trauma during the Veteran's period of 
active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested bilateral sensorineural hearing loss is 
due to disease or injury that was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VCAA and its implementing regulations require that upon the 
submission of a substantially complete application for 
benefits VA must notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In addition, the regulations define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, further discussion of VCAA is not required at 
this time.  


II.  Analysis

The Veteran is contending that service connection is 
warranted for bilateral hearing loss.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Also, the 
threshold for normal hearing is between 0 and 20 decibels, 
and higher threshold shows some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Lay evidence can also be competent and sufficient evidence of 
a diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of 
the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (BVA has a duty to assess).  

Here, the Board finds that, by extending the Veteran the 
benefit of the doubt, service connection is warranted for 
bilateral hearing loss.  

The Veteran testified at his April 2010 hearing that he was 
exposed to acoustic trauma during service as a combat 
engineer, which involved demolition and explosions.  In his 
February 2008 Substantive Appeal, the Veteran wrote that he 
also had acoustic trauma during service as a sniper.  

His DD Form 214 confirms that his military occupational 
specialty (MOS) was Combat Engineer.  He was also qualified 
as a sharpshooter.  

His service treatment record (STR) does not show symptoms or 
audiometry results meeting the criteria to be considered a 
disability for VA purposes under 38 C.F.R. § 3.385.  

Nonetheless, he testified credibly at his hearing that he had 
had related symptoms for many years, but had no post-service 
acoustic trauma (he worked in an office environment).  

Additionally, he told a physician in February 2010 that he 
had had gradual onset of hearing loss since his active 
service.  His assertions are credible and competent evidence 
demonstrating significant in-service acoustic trauma and 
post-service symptoms.  See Layno, 6 Vet. App. at 470; 
Espiritu, 2 Vet. App. at 494.  

Moreover, in January 2006, July 2006, March 2008 and February 
2010, the Veteran underwent audiological evaluations, which 
show results meeting the criteria to be considered a 
disability for VA purposes under 38 C.F.R. § 3.385.  

In summary, the record contains evidence demonstrating a 
current diagnosis of a hearing loss disability for VA 
purposes with symptoms since his significant in-service 
acoustic trauma.  

The Board recognizes that a VA examiner in March 2008 opined 
that the Veteran's hearing loss was not at least as likely as 
not caused by his in-service noise exposure.  The VA examiner 
based this opinion on a determination that the Veteran's 
service separation examination showed "normal" bilateral 
hearing.  The Veteran, however, wrote in a June 2008 
statement that he did not actually undergo a hearing 
examination at discharge.  

The VA examiner appeared to discount the Veteran's credible 
assertions regarding his in-service acoustic trauma.  
Accordingly, the VA examiner's opinion is found to have no 
probative value in this regard.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 312 Fed. Appx. 336, 339 (Fed. Cir. 2009) 
(nonprecedential).  

In conclusion, the Board finds the evidence to be at least in 
a state of relative equipoise in showing that the Veteran's 
disability manifested by bilateral hearing loss is as likely 
as not due to the exposure to acoustic trauma during his 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 

Accordingly, by extending him the benefit of the doubt, 
service connection is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


